Citation Nr: 1640477	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlemen to service connection for a lumbar spine disability with left lower extremity radiculopathy, claimed as lumbago.

2.  Entitlement to an effective date earlier than February 14, 2006, for the grant of service connection for posttraumatic stress disorder (PSTD) with depression.

3. Entitlement to an initial disability rating in excess of 50 percent for service-connected PSTD with depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO) that denied service connection for lumbago; a September 2011 rating decision of a Decision Review Officer (DRO), mailed to the Veteran in January 2012, that granted service connection for PTSD with depression and assigned the same an initial 50 percent disability rating, effective February 14, 2006; and an April 2012 rating decision that denied a TDIU. 

The issues of entitlement to an initial disability rating in excess of 50 percent for service-connected PSTD with depression and entitlement to a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability with left lower extremity radiculopathy is attributable to injuries and strain from his in-service work as a correctional officer.

2. The Veteran's attorney filed a certificate of service indicating that he mailed the Veteran's claim of entitlement to service connection for PTSD to the RO on February 3, 2006, and the mailing was date-stamped as received by the RO on February 14, 2006. 

3. VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for a psychiatric disorder prior to February 14, 2006.


CONCLUSIONS OF LAW

1. A lumbar spine disability with left lower extremity radiculopathy was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for an effective date earlier than February 14, 2006, for a grant of service connection for PTSD with depression have not been met.  38 U.S.C.A.         § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the only claim denied herein, the Veteran's claim of entitlement to an earlier effective date for service connection for a psychiatric disorder, such is a downstream issue from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Relevant to the duty to assist, all identified and relevant treatment records, including those maintained by the Social Security Administration (SSA) have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.




Service Connection for a Lumbar Spine Disability with Left Lower Extremity Radiculopathy

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a low back disability and the Veteran does not assert that he was treated or reported such.  The Veteran's service personnel records, specifically, his DD-214, his service separation document, indicates that his military occupational specialty (MOS) was correctional specialist guard and watchman and that he had foreign service in Korea.  

During his May 2011 DRO hearing, the Veteran reported that during his work as a correctional officer during service, he was assigned to handle maximum security prisoners, and there was constant fighting and he was constantly pulling prisoners off of prisoners and prisoners off of guards.  He reported that his back hurt at that time and he just "lived with it."  In an April 2015 statement, the Veteran complained of chronic debilitating pain since 1995, and reported that prior to 1995, he self-treated his low back pain with over-the-counter medication.  He recounted that he was assigned to the stockade during service in Korea and his work was very violent, with a riot-like environment and racial tension.  He reported that he worked in a secure cell block and used restraining straps to lift prisoners up into their bunks.  He reported that such, with many physical confrontations and fights, resulted in a sore back.  He asserted that there was no medical care available. 



The Veteran is competent to report the circumstances of his service, including his experience as a correctional officer with physical altercations and strenuous work, as well as his experience self-treating his back pain after service, and there is no evidence that he is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran's competent and credible, and thus probative, lay statements as to his circumstances of service are bolstered by the March 2011 VA examination report, conducted for the purpose of obtaining an etiological opinion as to the Veteran's PTSD, indicating that the Veteran's PTSD was at least in part, due to his in-service frequent fights.  

The Veteran's post-service private treatment records demonstrate complaints of low back pain in as early as 1995.  He has been treated by both private and VA providers and has been diagnosed with a number of lumbar spine disabilities, specifically; those included in his October 2014 private treatment records, lumbar spinal stenosis, lumbar disc degeneration, and lumbar spondylosis.  His November 2004 private treatment records also include a diagnosis of left lower extremity radiculopathy.

The Veteran was not afforded a VA examination.  In a private evaluation report, dated in October 2014, the examiner recited the Veteran's relevant private and VA treatment records and lay statements as to his in-service work as a correctional officer, discussed above.  The examiner specifically discussed the Veteran's assertions that he treated his back pain from the time of his separation from service to 1995 with over-the-counter medication and then resultant to an on-the-job injury; he sought treatment for back pain.  The examiner opined that the Veteran's lumbar spine disability with left lower extremity radiculopathy was etiologically related to service.  He reasoned that the Veteran was involved in a very physical, violent atmosphere when he was working in the stockade in Korea.  He noted that it would be surprising if the Veteran did not sustain a variety of various injuries that would be permanent in nature.  He concluded that the Veteran sustained a series of significant lumbar injuries during service and such have culminated in his present-day symptoms.  The examiner also reported that medical literature supported the conclusion that once a disc is injured, the disc will undergo a progressive degenerative process.  

The October 2014 private opinion was based on a review of the claims file and a history provided by the Veteran, with his lay statements.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  .

Based on the forgoing, the Board finds that the Veteran's lumbar spine disability with left lower extremity radiculopathy is related to his in-service injuries and strain from his work as a correctional officer.  All three requirements for direct service connection are met; the Veteran has a current diagnosis of a lumbar spine disability with left lower extremity radiculopathy, there is probative evidence of an in-service injury, disease, or event, his in-service injuries and strain, and there is a sufficient medical opinion attributing his disability to his in-service injuries and strain.  Service connection for a lumbar spine disability with left lower extremity radiculopathy is thus warranted.  The appeal is granted.


Earlier Effective Date for Service Connection for PTSD with Depression

The RO, in its September 2011 rating decision, granted service connection for PTSD with depression, effective February 14, 2006, the date of the Veteran's claim for such.  The Veteran's attorney, in the November 2012 Notice of Disagreement (NOD), asserted that the RO reported that the Veteran's date of the claim for PTSD with depression was September 20, 2005.  In the February 2015 Substantive Appeal, the Veteran's attorney asserted that the Veteran was undergoing VA treatment for his psychiatric disorder in the year preceding his claim, and asserted that September 20, 2005, was the appropriate effective date for the grant of service connection for PTSD with depression.  


The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2016).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  

In a mailing date-stamped received by the RO on February 14, 2006, the Veteran's attorney submitted a number of documents, including a representation authorization, statements in support of the Veteran's claim, and the Veteran's VA Form 21-526, Veteran's Application for Compensation/Pension for PTSD and depression.  The Veteran's VA Form 21-526 includes a page signed and dated by the Veteran, on September 20, 2005.  The attorney included a certificate of service indicating that he mailed the documents to the RO on February 3, 2006.  

Considering the Veteran's attorney's assertions that the RO itself reported that the Veteran's date of claim was September 20, 2005, the Board notes that indeed, the RO, in the September 2011 rating decision on appeal, cited the Veteran's VA Form 21-526, signed on September 20, 2005.  However, the RO specifically referred to that document as signed on September 20, 2005, as opposed to the description of the Veteran's claim, received on February 14, 2006.  There is no indication that the RO received the Veteran's signed VA Form 21-526 prior to February 14, 2006, when it was received by the RO with the submission certified by the Veteran's attorney.

Also, while the Veteran's attorney asserted that the Veteran was undergoing VA treatment for his psychiatric disorder in the year preceding his claim, records of VA treatment for PTSD prior to the claim of entitlement to service connection for PTSD may not serve as an informal claim.  The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2) (West 2002); 38 C.F.R. § 3.400 (o)(2) (2015); see also Harper v. Brown, 10 Vet. App. 125 (1997).  This case is not an increased rating case, however, and the pertinent exception thus does not apply.  Of note, 38 C.F.R. § 3.157 provided that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established, which was not the case here.  

The Board finds that the Veteran filed a claim for service connection for PTSD on February 14, 2006, the date the RO received the mailing from the Veteran's attorney that included his VA Form 21-526.  Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than February 14, 2006, for the grant of service connection for PTSD with depression.  No correspondence was received from the Veteran or his attorney prior to February 14, 2006 requesting service connection, or evidencing a belief of entitlement to service connection, for a psychiatric disorder.  Accordingly, February 14, 2006 is the appropriate effective date for the award of service connection.  38 C.F.R. § 3.400.  Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Service connection for a lumbar spine disability with left lower extremity radiculopathy is granted.

An effective date earlier than February 14, 2006, for the grant of service connection for PTSD with depression, is denied.


REMAND

The Veteran last underwent VA examination of his PTSD with depression in March 2011, more than five years ago.  While there are VA treatment records associated with the claims file dated as recently as January 2015, with the exception of some VA treatment records more recently dated and submitted by the Veteran's attorney, such do not include sufficient evidence upon which to adjudicate the Veteran's claim of entitlement to an initial rating in excess of 50 percent.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records and afford him a new VA examination in order to determine the severity of the Veteran's PTSD with depression. 

The severity of the Veteran's PTSD with depression, as well as his lumbar spine disability with left lower extremity radiculopathy, granted service connection herein, with comment as to the Veteran's employability related to each disability, will serve as relevant evidence in any adjudication of a TDIU claim.  As noted above, the Veteran was not afforded a VA examination as to his lumbar spine disability.  Of record is an October 2014 Disability Benefits Questionnaire (DBQ), completed by a private treatment provider, however, such is incomplete.  Also, the disability ratings assigned to each disability impact the Veteran's claim of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, on remand, the AOJ should also afford the Veteran a VA examination in order to determine the severity of his lumbar spine disability with left lower extremity radiculopathy.

In this regard, the Veteran submitted a February 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  It does not appear that the AOJ sought a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, from the Veteran's last employer.  On remand, the AOJ should request that the Veteran submit an updated VA Form 21-8940, if necessary, and seek a completed VA Form 21-4192 from his last employer.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his updated VA treatment records, those dated since January 2015.

2. If necessary, request that the Veteran submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's last employer.  If a negative response is received from any party, the Veteran must be duly notified and provided an opportunity to submit such records.

3.  After the above records have been obtained, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD with depression. Appropriate DBQs should be filled out for this purpose, if possible.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected PTSD with depression.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected lumbar spine disorder with left lower extremity radiculopathy.  Appropriate DBQs should be filled out for this purpose, if possible.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected lumbar spine disorder with left lower extremity radiculopathy.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the claims on appeal.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


